Name: Commission Implementing Decision (EU) 2015/893 of 9 June 2015 as regards measures to prevent the introduction into and the spread within the Union of Anoplophora glabripennis (Motschulsky) (notified under document C(2015) 3772)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  wood industry;  international trade;  agricultural policy;  trade;  trade policy
 Date Published: 2015-06-11

 11.6.2015 EN Official Journal of the European Union L 146/16 COMMISSION IMPLEMENTING DECISION (EU) 2015/893 of 9 June 2015 as regards measures to prevent the introduction into and the spread within the Union of Anoplophora glabripennis (Motschulsky) (notified under document C(2015) 3772) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3) thereof, Whereas: (1) Anoplophora glabripennis (Motschulsky), hereinafter the specified organism, is a harmful organism listed in point 4.1 of point (a) of Section I of Part A of Annex I to Directive 2000/29/EC as an organism not known to occur in the Union. (2) Since the adoption of Commission Decision 2005/829/EC (2); a number of outbreaks and findings of the specified organism have been reported at increasing frequency by Austria, Germany, France, Italy, the Netherlands and the United Kingdom. It is therefore appropriate to adopt measures to prevent the introduction into and the spread within the Union of the specified organism. (3) Given the similarities between the specified organism and Anoplophora chinensis (Forster), it is appropriate to provide for similar measures as those set out in Commission Implementing Decision 2012/138/EU (3) except when the biology of the specified organism requires a different approach. In particular, since the specified organism is likely to infest the part of the plants used for obtaining wood, requirements for wood and wood packaging material should be provided for. (4) Furthermore, the current scientific knowledge allows for the identification of the plants likely to host the specified organism. Therefore, in the interest of certainty, it is appropriate to specify the host plants that are covered by this Decision. (5) In the interest of clarity, it is also appropriate to specify the conditions under which Member States may decide not to fell specified plants around the infested plants. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the following definitions shall apply: (a) specified plants means plants for planting that have a stem diameter of 1 cm or more at their thickest point, other than seeds, of Acer spp., Aesculus spp., Alnus spp., Betula spp., Carpinus spp., Cercidiphyllum spp., Corylus spp., Fagus spp., Fraxinus spp., Koelreuteria spp., Platanus spp., Populus spp., Salix spp., Tilia spp. and Ulmus spp.; (b) specified wood means wood, obtained in whole or in part of the specified plants, which fulfils all of the following points: (i) it is wood within the meaning of Article 2(2) of Directive 2000/29/EC, other than wood packaging material, including wood that has not retained its natural round surface; and (ii) it is listed among the following descriptions laid down in Annex I, Part Two to Council Regulation (EEC) No 2658/87 (4), as it stood on 1 January 2015: CN code Description 4401 10 00 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 22 00 Non-coniferous wood, in chips or particles ex 4401 39 80 Other wood waste and scrap, not agglomerated in logs, briquettes, pellets or similar forms 4403 10 00 Wood in the rough, treated with paint, stains, creosote or other preservatives, whether or not stripped of bark or sapwood, or roughly squared 4403 92 Wood of beech (Fagus spp.) in the rough, whether or not stripped of bark or sapwood, or roughly squared ex 4403 99 Non-coniferous wood (other than, beech (Fagus spp.), poplar (Populus spp.) or birch (Betula spp.)), in the rough, whether or not stripped of bark or sapwood, or roughly squared 4403 99 10 Wood of poplar (Populus spp.) in the rough, whether or not stripped of bark or sapwood, or roughly squared 4403 99 51 Sawlogs of birch (Betula spp.) in the rough, whether or not stripped of bark or sapwood, or roughly squared 4403 99 59 Wood of birch (Betula spp.) in the rough, whether or not stripped of bark or sapwood, or roughly squared, other than sawlogs ex 4404 20 00 Non-coniferous split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise 4406 Railway or tramway sleepers (cross-ties) of wood 4407 92 00 Wood of beech (Fagus spp.), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 93 Wood of maple (Acer spp.), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 95 Wood of ash (Fraxinus spp.), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm ex 4407 99 Non-coniferous wood (other than beech (Fagus spp.), maple (Acer spp.), ash (Fraxinus spp.) or poplar (Populus spp.)), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 99 91 Wood of poplar (Populus spp.), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 9406 00 20 Prefabricated buildings of wood (c) specified wood packaging material means packaging material obtained in whole or in part of the specified plants; (d) place of production means the place of production as defined in the FAO International Standard for Phytosanitary Measures (hereinafter ISPM) No 5 (5); (e) specified organism means Anoplophora glabripennis (Motschulsky); (f) host plants means plants belonging to species listed in Annex I. Article 2 Import of the specified plants As regards imports originating in third countries where the specified organism is known to be present, specified plants may only be introduced into the Union if they fulfil the following conditions: (a) they comply with the specific import requirements, as set out in point 1 of Section 1(A) of Annex II; (b) on entry into the Union they are inspected by the responsible official body in accordance with point 2 of Section 1(A) of Annex II for the presence of the specified organism, and no signs of that organism have been found. Article 3 Import of specified wood As regards imports originating in third countries where the specified organism is known to be present, specified wood may only be introduced into the Union if it fulfils the following conditions: (a) it complies with the specific import requirements, as set out in points 1 and 2 of Section 1(B) of Annex II; (b) on entry into the Union it is inspected by the responsible official body in accordance with point 3 of Section 1(B) of Annex II for the presence of the specified organism, and no signs of that organism have been found. Article 4 Movement of specified plants within the Union Specified plants originating in demarcated areas established in accordance with Article 7 may be moved within the Union only if they meet the conditions set out in point 1 of Section 2(A) of Annex II. Specified plants which have not been grown in demarcated areas but are introduced into such areas may be moved within the Union only if they meet the conditions set out in point 2 of Section 2(A) of Annex II. Specified plants imported in accordance with Article 2 from third countries where the specified organism is known to be present may be moved within the Union only if they meet the conditions set out in point 3 of Section 2(A) of Annex II. Article 5 Movement of specified wood and specified wood packaging material within the Union Specified wood originating in demarcated areas established in accordance with Article 7 may be moved within the Union only if it meets the respective conditions set out in points 1, 2 and 3 of Section 2(B) of Annex II. Specified wood retaining all or part of its round surface not originating in demarcated areas but introduced into such areas, may be moved within the Union only if it meets the respective conditions set out in points 1 and 3 of Section 2(B) of Annex II. Specified wood packaging material originating in demarcated areas established in accordance with Article 7 may be moved within the Union only if it meets the conditions set out in Section 2(C) of Annex II. Article 6 Surveys of the specified organism 1. Member States shall conduct official annual surveys for the presence of the specified organism and for evidence of infestation by that organism on host plants in their territory. 2. Without prejudice to Article 16(1) of Directive 2000/29/EC, Member States shall notify the results of those surveys to the Commission and the other Member States by 30 April of each year. Article 7 Demarcated areas 1. Where the results of the surveys referred to in Article 6(1) confirm the presence of the specified organism in an area, or there is evidence of the presence of that organism by other means, the Member State concerned shall without delay establish a demarcated area, which shall consist of an infested zone and a buffer zone, in accordance with Section 1 of Annex III. 2. Member States need not establish demarcated areas, as provided for in paragraph 1, if the conditions, as set out in point 1 of Section 2 of Annex III, are satisfied. In such a case, Member States shall take the measures as set out in point 2 of that Section. 3. Member States shall take measures in the demarcated areas, as set out in Section 3 of Annex III. 4. Member States shall set time periods for the implementation of the measures provided for in paragraphs 2 and 3. Article 8 Reporting on measures 1. Member States shall by 30 April of each year communicate to the Commission and the other Member States a report including an up-to-date list of all demarcated areas established under Article 7, including information on their description and location with maps showing their delimitation, and measures that Member States have taken or intend to take. 2. In cases where Member States decide not to establish a demarcated area under Article 7(2), the report shall include justifying data and reasons. 3. Where a Member State decides, in accordance with point 2 of Section 3 of Annex III, to apply containment measures instead of eradication measures, it shall inform the Commission and the other Member States immediately of that decision setting out its reasons. Article 9 Compliance Member States shall take all measures to comply with this Decision and, if necessary, amend the measures which they have adopted to protect themselves against the introduction and spread of the specified organism in such a manner that those measures comply with this Decision. They shall immediately inform the Commission of those measures. Article 10 Addressees This Decision is addressed to the Member States. Done at Brussels, 9 June 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2005/829/EC of 24 November 2005 repealing Decisions 1999/355/EC and 2001/219/EC (OJ L 311, 26.11.2005, p. 39). (3) Commission Implementing Decision 2012/138/EU of 1 March 2012 as regards emergency measures to prevent the introduction into and the spread within the Union of Anoplophora chinensis (Forster) (OJ L 64, 3.3.2012, p. 38). (4) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (5) Glossary of Phytosanitary Terms  Reference Standard ISPM No 5 by the Secretariat of the International Plant Protection Convention, Rome, 2013. ANNEX I SPECIES OF HOST PLANTS REFERRED TO IN ARTICLE 1(f) Acer spp. Aesculus spp. Albizia spp. Alnus spp. Betula spp. Buddleja spp. Carpinus spp. Celtis spp. Cercidiphyllum spp. Corylus spp. Elaeagnus spp. Fagus spp. Fraxinus spp. Hibiscus spp. Koelreuteria spp. Malus spp. Melia spp. Morus spp. Platanus spp. Populus spp. Prunus spp. Pyrus spp. Quercus rubra Robinia spp. Salix spp. Sophora spp. Sorbus spp. Tilia spp. Ulmus spp. ANNEX II 1. SPECIFIC IMPORT REQUIREMENTS A. Specified plants (1) Specified plants originating in third countries where the specified organism is known to be present shall be accompanied by a certificate as referred to in Article 13(1)(ii) of Directive 2000/29/EC which states under the rubric Additional Declaration: (a) that the plants have been grown throughout their life in a place of production which is registered and supervised by the national plant protection organisation in the country of origin and situated in a pest-free area established by that organisation in accordance with relevant International Standards for Phytosanitary Measures. The name of the pest-free area shall be mentioned under the rubric place of origin; or (b) that the plants have been grown during a period of at least two years prior to export, or in the case of plants which are younger than two years have been grown throughout their life, in a place of production established as free from the specified organism in accordance with International Standards for Phytosanitary Measures: (i) which is registered and supervised by the national plant protection organisation in the country of origin; and (ii) which has been subjected annually to at least two meticulous official inspections for any sign of the specified organism carried out at appropriate times and no signs of the organism have been found; and (iii) where the plants have been grown in a site:  with complete physical protection against the introduction of the specified organism, or  with the application of appropriate preventive treatments and surrounded by a buffer zone with a radius of at least 2 km where official surveys for the presence or signs of the specified organism are carried out annually at appropriate times. In case presence or signs of the specified organism are found, eradication measures are immediately taken to restore the pest freedom of the buffer zone; and (iv) where immediately prior to export consignments of the plants have been subjected to a meticulous official inspection, for the presence of the specified organism, in particular in stems and branches of the plants. This inspection shall include targeted destructive sampling. Where consignments include plants originating in sites which at the time of their production were located in a buffer zone where presence or signs of the specified organism had been found, destructive sampling of the plants of that consignment shall be carried out at the level set out in the following table: Number of plants in lot Level of destructive sampling (number of plants to be destroyed) 1-4 500 10 % of lot size > 4 500 450 or (c) that the plants have been grown from rootstocks which meet the requirements of point (b), grafted with scions which meet the following requirements: (i) at the time of export, the grafted scions are no more than 1 cm in diameter at their thickest point; (ii) the grafted plants have been inspected in accordance with point (b)(iv). (2) Specified plants imported in accordance with point 1 shall be meticulously officially inspected at the point of entry or the place of destination established in accordance with Commission Directive 2004/103/EC (1). Inspection methods applied shall ensure the detection of any sign of the specified organism, in particular in stems and branches of the plants. This inspection shall include targeted destructive sampling, where appropriate. B. Specified wood (1) Specified wood other than in the form of chips, particles, shavings, wood waste and scrap originating in third countries, where the specified organism is known to be present shall be accompanied by a certificate as referred to in Article 13(1)(ii) of Directive 2000/29/EC which states under the rubric Additional Declaration: (a) that the wood originates in pest-free areas, established by the national plant protection organisation in the country of origin in accordance with relevant International Standards for Phytosanitary Measures, known to be free from the specified organism. The name of the pest-free area shall be mentioned under the rubric place of origin; or (b) that the wood is debarked and has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core). In case (b) is applicable, there shall be evidence thereof by a mark HT put on the wood or on any wrapping in accordance with current usage. (2) Specified wood in the form of chips, particles, shavings, wood waste and scrap originating in third countries, where the specified organism is known to be present shall be accompanied by a certificate as referred to in Article 13(1)(ii) of Directive 2000/29/EC which states under the rubric Additional Declaration: (a) that the wood originates in pest-free areas, established by the national plant protection organisation in the country of origin in accordance with relevant International Standards for Phytosanitary Measures, known to be free from the specified organism. The name of the pest-free area shall be mentioned under the rubric place of origin; or (b) that the wood is debarked and has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core); or (c) that the wood has been processed into pieces of not more than 2,5 cm thickness and width. (3) Specified wood imported in accordance with points 1 and 2 shall be meticulously officially inspected at the point of entry or the place of destination established in accordance with Directive 2004/103/EC. 2. CONDITIONS FOR MOVEMENT A. Specified plants (1) Specified plants originating (2) in demarcated areas may be moved within the Union only if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (3) and have been grown during a period of at least two years prior to movement, or in the case of plants which are younger than two years have been grown throughout their life, in a place of production: (a) which is registered in accordance with Commission Directive 92/90/EEC (4); and (b) which has been subjected annually to at least two meticulous official inspections for any sign of the specified organism carried out at appropriate times and no signs of the specified organism have been found; where appropriate, this inspection shall include targeted destructive sampling of the stems and branches of plants; and (c) where the plants have been grown in a site:  with complete physical protection against the introduction of the specified organism, or  with the application of appropriate preventive treatments or where targeted destructive sampling is carried out on each lot of specified plants prior to movement at the level set out in the table below and, in any case, where official surveys for the presence or signs of the specified organism are carried out annually within a radius of at least 1 km around the site at appropriate times and no specified organism or signs of it were found. Number of plants in lot Level of destructive sampling (number of plants to be destroyed) 1-4 500 10 % of lot size > 4 500 450 Rootstocks which meet the requirements of the first paragraph of this point may be grafted with scions which have not been grown under these conditions, but which are no more than 1 cm in diameter at their thickest point. (2) Specified plants not originating in demarcated areas, but introduced into a place of production in such areas, may be moved within the Union on condition that this place of production complies with the requirements set out in point 1(c) and only if the plants are accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC. (3) Specified plants imported from third countries where the specified organism is known to be present in accordance with Section 1(A) may be moved within the Union only if they are accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC. B. Specified wood (1) Specified wood other than in the form of chips, particles, shavings, wood waste and scrap originating in demarcated areas or specified wood retaining all or part of its round surface not originating in but introduced into those areas, may be moved within the Union only if it is accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC. That plant passport shall be issued only if all of the following requirements are fulfilled by the wood concerned: (a) it is debarked; and (b) it has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core). There shall be evidence thereof by a mark HT put on the wood or on any wrapping in accordance with current usage. (2) Specified wood in the form of chips, particles, shavings, wood waste and scrap originating in demarcated areas may be moved within the Union only if it is accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC and fulfils one of the following conditions: (a) it is debarked and it has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core); or (b) it has been processed into pieces of not more than 2,5 cm thickness and width. (3) In the case of points (1) or (2), if no treatment or processing facilities are available within the demarcated area, the specified wood may be moved under official control, and under closed conditions in such a manner to ensure the specified organism cannot spread, to the nearest facility outside the demarcated area to ensure immediate treatment or processing in accordance with those points. Waste material resulting from the fulfilment of points (1) and (2) shall be disposed of in such a manner to ensure that the specified organism cannot spread outside a demarcated area. The responsible official body shall carry out intensive monitoring at appropriate times for the presence of the specified organism through inspections on host plants within at least a radius of 1 km of that treatment or processing facility. C. Specified wood packaging material Specified wood packaging material originating in demarcated areas may be moved within the Union only if it fulfils the following conditions: (a) it has been subject to one of the approved treatments as specified in Annex I to FAO International Standard for Phytosanitary Measures No 15 (5) on Regulation of wood packaging material in international trade; and (b) it displays a mark as specified in Annex II to that International Standard, indicating that the specified wood packaging material has been subjected to an approved phytosanitary treatment in accordance with this Standard. If no treatment facilities are available within the demarcated area, the specified wood packaging material may be moved under official control and under closed conditions in such a manner to ensure the specified organism cannot spread, to the nearest treatment facility outside the demarcated area to ensure immediate treatment and marking in accordance with (a) and (b). Waste material resulting from the fulfilment of this point shall be disposed of in such a manner to ensure that the specified organism cannot spread outside a demarcated area. The responsible official body shall carry out intensive monitoring at appropriate times for the presence of the specified organism through inspections on host plants within at least a radius of 1 km of the treatment facility. (1) Commission Directive 2004/103/EC of 7 October 2004 on identity and plant health checks of plants, plant products or other objects, listed in Part B of Annex V to Council Directive 2000/29/EC, which may be carried out at a place other than the point of entry into the Community or at a place close by and specifying the conditions related to these checks (OJ L 313, 12.10.2004, p. 16). (2) Glossary of Phytosanitary Terms  Reference Standard ISPM No 5 and Phytosanitary certificates  Reference Standard ISPM No 12 by the Secretariat of the International Plant Protection Convention, Rome, 2013. (3) Commission Directive 92/105/EEC of 3 December 1992 establishing a degree of standardization for plant passports to be used for the movement of certain plants, plant products or other objects within the Community, and establishing the detailed procedures related to the issuing of such plant passports and the conditions and detailed procedures for their replacement (OJ L 4, 8.1.1993, p. 22). (4) Commission Directive 92/90/EEC of 3 November 1992 establishing obligations to which producers and importers of plants, plant products or other objects are subject and establishing details for their registration (OJ L 344, 26.11.1992, p. 38). (5) Regulation of wood packaging material in international trade  Reference Standard ISPM No 15 by the Secretariat of the International Plant Protection Convention, Rome, 2009. ANNEX III ESTABLISHMENT OF DEMARCATED AREAS AND MEASURES, AS PROVIDED FOR IN ARTICLE 7 1. ESTABLISHMENT OF DEMARCATED AREAS (1) Demarcated areas shall consist of the following zones: (a) an infested zone which is the zone where the presence of the specified organism has been confirmed, and which includes all plants showing symptoms caused by the specified organism; and (b) a buffer zone with a radius of at least 2 km beyond the boundary of the infested zone. (2) The exact delimitation of the zones shall be based on sound scientific principles, the biology of the specified organism, the level of infestation, the particular distribution of the host plants in the area concerned and evidence of establishment of the specified organism. In cases where the responsible official body concludes that eradication of the specified organism is possible, taking into account the circumstances of the outbreak, the results of a specific investigation or the immediate application of eradication measures, the radius of the buffer zone may be reduced to not less than 1 km beyond the boundary of the infested zone. In cases where eradication of the specified organism is no longer possible the radius cannot be reduced below 2 km. (3) If the presence of the specified organism is confirmed outside the infested zone, the delimitation of the infested zone and buffer zone shall be reviewed and changed accordingly. (4) Where in a demarcated area, based on the surveys referred to in Article 6(1) and on the monitoring referred to in point 1(h) of Section 3 of Annex III, the specified organism is not detected for a period that includes at least one life cycle and one additional year but in any case is not less than four consecutive years, this demarcation may be lifted. The exact length of a life cycle depends on evidence that is available for the area concerned or similar climate zone. (5) The demarcation may also be lifted in cases where, following further investigation, the conditions set out in point 1 of Section 2 are found to be satisfied. 2. CONDITIONS UNDER WHICH NO DEMARCATED AREAS NEED TO BE ESTABLISHED (1) In accordance with Article 7(2) Member States need not establish a demarcated area, as provided for in Article 7(1), where the following conditions are satisfied: (a) there is evidence either that the specified organism has been introduced into the area with the plants or wood on which it was found and there is an indication that those plants or wood were infested before their introduction into the area concerned, or that it is an isolated finding, immediately associated with a specified plant or wood or not, not expected to lead to establishment; and (b) it is ascertained that there is no establishment of the specified organism and that the spread and successful breeding of the specified organism is not possible due to its biology and taking into account the results of a specific investigation and eradication measures that may consist of precautionary felling and disposal of specified plants after they have been examined. (2) Where the conditions set out in point 1 are satisfied, Member States need not establish demarcated areas, provided that they take the following measures: (a) immediate measures to ensure the prompt eradication of the specified organism and to exclude the possibility of its spread; (b) monitoring during the period covering at least one life cycle of the specified organism and one additional year including monitoring in at least four consecutive years, in a radius of at least 1 km around the infested plants or wood or the place where the specified organism was found; for the first year at least monitoring shall be regular and intensive; (c) the destruction of any infested plant material or wood; (d) tracing back to the origin of the infestation and tracing of plants or of wood associated with the case of infestation concerned as far as possible and the examination thereof for any sign of infestation; the examination shall include targeted destructive sampling; (e) activities to raise public awareness concerning the threat of that organism; (f) any other measure, which may contribute to the eradication of the specified organism, taking account of ISPM No 9 (1) and applying an integrated approach according to the principles set out in ISPM No 14 (2). The measures referred to in points (a) to (f) shall be presented in the form of a report referred to in Article 8. 3. MEASURES TO BE TAKEN IN DEMARCATED AREAS (1) In demarcated areas Member States shall take the following measures to eradicate the specified organism: (a) the immediate felling of infested plants and plants with symptoms caused by the specified organism, and the complete removal of their roots if larval galleries are observed below the root collar of the infested plant; in cases where the infested plants were found outside the flying period of the specified organism, the felling and removal shall be carried out before the start of the next flying period; (b) the felling of all specified plants within a radius of 100 m around infested plants and the examination of those specified plants for any sign of infestation; in exceptional cases where a responsible official body concludes that such felling is inappropriate, due to their particular social, cultural or environmental value, the individual and regular detailed examination for any sign of infestation of all these specified plants within that radius which are not to be felled, and the application of equivalent measures to prevent any possible spread of the specified organism from those plants; the reasons for that conclusion and the description of the measure shall be notified to the Commission in the report referred to in Article 8; (c) removal, examination and disposal of plants felled in accordance with points (a) and (b) and of their roots where necessary; taking of all necessary precautions to avoid spreading of the specified organism during and after felling; (d) prevention of any movement of potentially infested material out of the demarcated area; (e) tracing back to the origin of the infestation and tracing of plants and wood associated with the case of infestation concerned, as far as possible, and the examination thereof for any sign of infestation; the examination shall include targeted destructive sampling; (f) where appropriate, replacement of specified plants by other plants; (g) prohibition of planting of new specified plants in the open air in an area referred to in point 1(b) of Section 3 of Annex III, except for places of production referred to in Section 2 of Annex II; (h) intensive monitoring for the presence of the specified organism on host plants with specific focus on the buffer zone, which shall include at least one inspection per year using techniques capable of detecting infestation at crown height. Where appropriate, targeted destructive sampling shall be carried out by the responsible official body. The number of samples shall be indicated in the report referred to in Article 8; (i) activities to raise public awareness concerning the threat of that organism and the measures adopted to prevent its introduction into and spread within the Union including the conditions regarding movement of specified plants and specified wood from the demarcated area established under Article 7; (j) where necessary, specific measures to address any particularity or complication that could reasonably be expected to prevent, hinder or delay eradication, in particular those related to the accessibility and adequate eradication of all plants that are infested or suspected of infestation, irrespective of their location, public or private ownership or the person or entity responsible for them; (k) any other measure, which may contribute to the eradication of the specified organism, taking account of ISPM No 9 and applying an integrated approach according to the principles set out in ISPM No 14. The measures referred to in points (a) to (k) shall be presented in the form of a report referred to in Article 8. (2) When the results of the surveys referred to in Article 6 during more than four consecutive years have confirmed the presence of the specified organism in an area and in case there is evidence that the specified organism can no longer be eradicated, Member States can limit the measures to the containment of the specified organism within that area. Such measures shall include at least the following: (a) felling of infested plants and plants with symptoms caused by the specified organism, and the complete removal of their roots if larval galleries are observed below the root collar of the infested plant; felling activities shall start immediately, however in cases where the infested plants were found outside the flying period of the specified organism, the felling and removal shall be carried out before the start of the next flying period; (b) removal, examination and disposal of plants felled and of their roots where necessary; taking of necessary precautions to avoid spreading of the specified organism after felling; (c) prevention of any movement of potentially infested material out of the demarcated area; (d) where appropriate, replacement of specified plants by other plants; (e) prohibition of planting of new specified plants in the open air in an infested area referred to in point 1(a) of Section 1 of Annex III except for places of production referred to in Section 2 of Annex II; (f) intensive monitoring for the presence of the specified organism on host plants with specific focus on the buffer zone, which shall include at least one inspection per year using techniques capable of detecting infestation at crown height. Where appropriate, targeted destructive sampling shall be carried out by the responsible official body. The number of samples shall be indicated in the report referred to in Article 8; (g) activities to raise public awareness concerning the threat of the specified organism and the measures adopted to prevent its introduction into and spread within the Union including the conditions regarding movement of specified plants and specified wood from the demarcated area established under Article 7; (h) where necessary, specific measures to address any particularity or complication that could reasonably be expected to prevent, hinder or delay containment, in particular those related to the accessibility and adequate eradication of all plants that are infested or suspected of infestation, irrespective of their location, public or private ownership or the person or entity responsible for them; (i) any other measure which may contribute to the containment of the specified organism. The measures referred to in points (a) to (i) shall be presented in the form of a report referred to in Article 8. (1) Guidelines for pest eradication programmes  Reference Standard ISPM No 9 by the Secretariat of the International Plant Protection Convention, Rome, 1998. (2) The use of integrated measures in a systems approach for pest risk management  Reference Standard ISPM No 14 by the Secretariat of the International Plant Protection Convention, Rome, 2002.